



Exhibit 10.4
Amendment to Employment Agreement
This Amendment to Employment Agreement (this “Amendment”) is made as of May 18,
2020 by and between Scientific Games Corporation, a Nevada corporation, (the
“Company”) and Michael Winterscheidt (“Executive”).
WHEREAS, the Company and Executive entered into an Amended and Restated
Employment Agreement dated as of February 27, 2017, which was then amended as of
February 25, 2019, and was then further amended as of March 27, 2020 (with
amendments, the “Agreement”);
NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.Eligibility for Cash Awards. The Agreement is hereby amended by adding the
following new Section 3(g) to the Agreement:
“If Executive is an employee of the Company on November 30, 2020, then he shall
receive, within ten (10) business days after that date, an amount equal to one
hundred twenty-five thousand U.S. dollars ($125,000), less applicable
withholdings. If Executive is an employee of the Company on February 28, 2021,
then he shall receive, within ten (10) business days after that date, an
additional amount equal to fifty thousand U.S. dollars ($50,000), less
applicable withholdings. These amounts shall be in addition to, and not in lieu
of, other compensation for which Executive is eligible pursuant to Section 3 of
this Agreement.”
2. Except as set forth in this Amendment, all terms and conditions of the
Agreement shall remain unchanged and in full force and effect in accordance with
their terms. All references to the “Agreement” in the Agreement shall refer to
the Agreement as amended by this Amendment. Any defined terms used in this
Amendment and not defined herein shall have the meaning as set forth in the
Agreement.
        3. This Amendment may be executed in counterparts, each of which shall
for all purposes be deemed to be an original and all of which shall constitute
the same instrument. Delivery of an executed counterpart of a signature page of
this Amendment by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.
IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
as of May 18, 2020.
SCIENTIFIC GAMES CORPORATION


By: /s/ James Sottile___________________
Name: James Sottile 
Title: Executive Vice President and Chief Legal Officer
        
/s/ Michael Winterscheidt___________________
Michael Winterscheidt
1

